DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-32 have withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/15/2021.  Applicant argues there would be little search burden to examine the claims of groups I and II together.  First of all, the applicant admits there is “little” burden, the examiner notes that a burden is burdensome even if ‘little’ as set forth by the applicant.  Additionally, the examiner disagrees at the least due to forming and material requirements of the method not required to be found in the apparatus claim.  Note that the apparatus doesn’t require the method of forming by bending since a bent strip could be formed by molding or extrusion or the like,  also note that  claim 1 of the apparatus doesn’t require the structure of the track created by the “the bent metal strip to form a spiral track” that is required by method claim 10, also note that the method requires specific material not required by the apparatus claim 1 such as metal and/or further note that the apparatus positively requires a ‘varying curvature’ not necessarily required by the method in the same manner claimed.  These are merely non-limiting examples.  The applicant also cites 806.05(f), but this is not found persuasive as can be found parallel to the 
The examiner reminds the applicant of potential rejoinder.
The election is made Final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 6, “the initial position” provides a lack of proper antecedent basis.  Is this referring to the initial radius, the radial position, or something else?  Please clarify.
Claims 2-9 are at least rejected for depending from a rejected claim.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Jansen (US 20070277941); or, in the alternative, under 35 U.S.C. 103 as obvious over Jansen (US 20070277941).
Regarding claim 1, 
A spiral bracket (see fig.’s 21 and 22 for example) for [intended use] a high speed roll-up door, the spiral bracket comprising: a first plate (at 114) having a first spiral pattern cut out (the cut out for connection of the right side of 214 in fig. 22 or 218a/b in fig 23 for example -  note that the pattern can be seen with phantom lines in fig. 21 as well) from a base plate (as best understood via 112 rejection above), the first spiral pattern having a first width and a varying curvature (as seen via the phantom lines in ; a second plate (at 110) having a second spiral pattern having the varying curvature (the pattern can be seen in fig. 1 and the cut out in which the left side of 214 or 218b first within has the varying curvature as claimed... this curvature is part of the second spiral pattern as claimed), the second spiral pattern having a second width greater than the first width (see marked up fig. 23 inserted below as one example); and a bent strip (214 or 218a/b) inserted into the first spiral pattern of the first plate and extending the first spiral pattern (as seen in fig. 23 for example).

    PNG
    media_image1.png
    453
    640
    media_image1.png
    Greyscale

Although Jansen teaches welding in paragraph [0074] and “In each example, the panel guides 210, 212, 214 may be attached to the respective scroll plate 110 and/or supporting side plate 114 by any suitable fashion, including a friction fitting (e.g., inserting into a formed channel or slot), gluing, molding, fastening, etc.” as explained in paragraph [0092], all of the elements have been discussed above except the bent strip is welded to the second plate”.  Therefore, the examiner takes Official Notice that it is/was old and well known to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to attach structures via welding such that it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the attachment via welding for the predictable result of a secure attachment.
Also, if it is found that ‘cut out’ and/or ‘bent’ and/or welding such as in the phrases “a first spiral pattern cut out from a base plate [...and...] a bent strip [...] welding” is not inherently taught by Jansen, the examiner further notes that that the method of forming an apparatus [such as via ‘cut out’ or by being ‘bent’ or by ‘welding’] is not germaine to patentability of apparatus itself.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
MPEP 2113 [R-1]    Product-by-Process Claims
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE
MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE
IMPLIED BY THE STEPS


The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations.)

Regarding claim 2, 
Although Jansen teaches welding in paragraph [0074] and “In each example, the panel guides 210, 212, 214 may be attached to the respective scroll plate 110 and/or supporting side plate 114 by any suitable fashion, including a friction fitting (e.g., inserting into a formed channel or slot), gluing, molding, fastening, etc.” as explained in paragraph [0092], all of the elements have been discussed above except “the bent strip is welded to the first plate”.  Therefore, the examiner takes Official Notice that it is/was old and well known to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to attach structures via welding such that it would have been obvious to one of ordinary skill in the art at the time of the 
Regarding claim 3, 
The spiral bracket of claim 1, wherein the second plate comprises a plurality of through holes (such as the holes for 118/120) for [intended use] receiving welding deposits for welding with the bent strip (they could perform this function prior to assembly for example; also note that the slot can be considered a through hole, etc. - these are non-limiting example).  
Regarding claim 4, 
The spiral bracket of claim 1, wherein the first plate, the bent strip and the second plate form a spiral track (as depicted in Fig. 21) for [intended use] a roller such that the roller rolls onto the bent strip and is confined between the first and the second plates.  
Regarding claims 5-9, 
All of the elements have been discussed above except wherein the first plate, the second plate and the bent strip are formed from a uniform-thickness metal plate having a thickness of about 2 -15 mm and providing the equation of claims 6-9.  However, attention shall be drawn to the fact that it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the plates as formed of a thickness of about 2 -15 mm or a desired varying curvature such as created by the formula claimed since discovering an optimum range In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) as examples.
Conclusion
Contact Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P CAHN whose telephone number is (571)270-5616.  The examiner can normally be reached on M-F 10-8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHERINE MITCHELL can be reached on 5712727069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
	/DANIEL P CAHN/          Primary Examiner, Art Unit 3634